Citation Nr: 0433667	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  03-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to increased disability rating for service-
connected residuals of scars, second and third degree burns, 
face and neck, currently evaluated as 50 percent disabling.

2.  Entitlement to increased disability rating for service-
connected residuals of scars, second and third degree burns 
left upper extremity with contracture and loss of extension 
of left elbow, currently evaluated as 40 percent disabling.

3.  Entitlement to increased disability rating for service-
connected residuals of scars, second degree burns, right 
upper extremity, currently evaluated as 10 percent disabling.

4.  Entitlement to increased disability rating for service-
connected residuals of scars, second degree burns, back, 
posterior trunk, currently evaluated as 10 percent disabling.

5.  Entitlement to increased disability rating for service-
connected residuals of scars, second degree burns, central 
buttocks (formerly, right buttocks area) currently evaluated 
as 10 percent disabling.

6.  Entitlement to increased disability rating for service-
connected residuals of scars, donor sites, thighs, chest, 
abdomen, with keloid, currently evaluated as 
10 percent disabling.

7.  Entitlement to increased (compensable) disability rating 
for service-connected residuals of scars, second degree 
burns, left buttocks.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at 
law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).   

Procedural History

The veteran served on active duty from July 1977 until May 
1980.  He sustained severe burns in an October 1979 fire.  
Service connection was initially granted for second and third 
degree burn scars in a March 1981 RO decision.   

In May 2002, the RO received the veteran's claims of 
entitlement to increased disability rating for the above-
listed service-connected conditions.  The September 2002 
rating decision denied the veteran's claim.  The veteran 
disagreed with the September 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in February 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Issues not on appeal

In May 2002 the RO received the veteran's claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD), a seizure disorder, a left shoulder 
condition with tendonitis, chronic sleep disturbance, hearing 
loss, tinnitus, chronic pain due to burns and a request to 
reopen a previously denied claim of entitlement to service-
connection for history of depressive neurosis.  In the 
November 2003 RO decision, these claims were all denied, with 
the exception of the PTSD claim, which was deferred.  To the 
Board's knowledge, the veteran did not disagree with the RO's 
denials.  Those matters are therefore not within the 
jurisdiction of the Board.  See Archbold v. Brown, 9 Vet. 
App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].  

In a January 2004 rating decision, the RO granted service 
connection for PTSD;
 a 50 percent disability rating was assigned.  The issue of 
service connection for PTSD has been resolved and accordingly 
is no longer on appeal.  There is no indication that the 
veteran has disagreed with that decision.  See also Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  


REMAND

In a letter received by the RO on May 30, 2003, the veteran 
requested that he be scheduled for a videoconference hearing.  
The hearing was scheduled to be conducted by the undersigned 
Veterans Law Judge on November 18, 2004.  Unfortunately, 
however, due to an equipment failure the hearing could not be 
held as scheduled.  

In a letter dated November 19, 2004 and received by VA on 
December 10, 2004, the veteran's attorney indicated that the 
veteran no longer desired a videoconference hearing at the RO 
but instead requested that he be scheduled for a Travel Board 
hearing at the RO.    

The veteran has notified VA that he no longer accepts an 
electronic hearing in lieu of an in-person hearing before a 
Member of the Board.  He is entitled to an in-person hearing.  
See 38 C.F.R. § 20.700(e) (2004).  Therefore, this case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following action:

VBA should schedule the veteran for a travel board 
hearing 
at the RO.  The earliest available date should be 
scheduled, 
taking into consideration the cancellation of the 
recent videoconference hearing due to no fault on 
the part of the 
veteran.  The veteran should be notified of the 
date, time 
and place of such a hearing by letter mailed to his 
current 
address of record, with a copy to his attorney.

The purpose of this REMAND is to comply with due process 
requirements. No action is required of the veteran until 
further notice.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




